UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7623



ELDON LOWELL YOCUM,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA, Central District of
Illinois,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-97-856-5-BO)


Submitted:   May 14, 1998                   Decided:   May 26, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eldon Lowell Yocum, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 28 U.S.C. § 2241 (1994) petition. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Yocum
v. United States, No. CA-97-856-5-BO (E.D.N.C. Oct. 29, 1997). Ap-

pellant's motions for suppression of evidence, for Fed. R. App. P.

9(a) relief, for release, and to show cause are completely merit-

less and are hereby denied. We deny Appellant's motions for the
appointment of counsel and dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2